DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I and G-CSF in the reply filed on 9/12/22 is acknowledged.  The traversal is on the grounds that Group I and III combine to satisfy unity of invention requirements. Applicants argue that the claims are sufficiently related at some level such that they do not warrant a species restriction or represent an undue burden search because the claimed methods for the groups involve administering soluble P-selectin and all three groups are under the same classification code.
 This is not found persuasive because there is a significant search burden to the Examiner. Each Group requires a distinct search strategy encompassing different search terms. Moreover, the inventions as claimed to not encompass overlapping subject matter. Applicants traverse the restriction on the basis that the Examiner has not provided evidence that it would be a serious search burden to examine all of the pending claims and species. The Applicants are correct that Groups I-III are classified in the same class.  However, according the MPEP 808.02 a different field of search can be shown (even though the groups are classified together) by searching different electronic resources, or employing different search terms.  In the instant case, the different Groups require a different field of search encompassing a search of different databases and employing different search terms. 
Therefore, the restriction is deemed proper and made FINAL. 
Claims 1-20 are pending.
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. 
Claims 1-13 read on the elected Group I and elected species and are under consideration. 
Claim Objections
Claim 2 is objected to because of the following informalities:  “P-selectin” should be amended to “sP-sel”.  
Claim 7 is objected to because of the following informalities:
- typographical error. “1s” should be amended to “is”;
- the hyphen should be removed between “sP-sel” and “mobilized” 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treatment of liver damage, reduction in TNF-α and improvement of glucose tolerance with soluble p-selectin, does not reasonably provide enablement for ameliorating all tissue or organ damage, increase repair, reduce inflammation, rescue tissue injuries, proliferative disorders…immunodeficiency syndromes, genetic disorders, degenerative disorders, autoimmune disorders and/or metabolic disorders.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
As stated in MPEP 2164.01(a), “there are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.”
The factors to be considered when determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, were described in In re Wands, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) as:
1. the nature of the invention;
2. the breadth of the claims;
3. the state of the prior art;
4. the relative skill of those in the art;
5. the predictability or unpredictability of the art;
6. the amount of direction or guidance presented [by the inventor];
7. the presence or absence of working examples; and
8. the quantity of experimentation necessary [to make and/or use the invention.

(1) The Nature of the Invention and (2) The Breadth of the claims
	Claim 8 is drawn to the method of claim 7 wherein the PselMSCs and the PselMSC-EV ameliorate tissue or organ damage, increase repair, improve glucose tolerance and/or reduce inflammation.  Claim 11 is drawn to the method of claim 7, wherein the PselMSCs and the PselMSC-EV rescue tissue injuries, proliferative disorders….and/or metabolic disorders. 
The claims will be given its broadest reasonable interpretation. The applicable rule for interpreting the claims is that “each claim must be separately analyzed and given its broadest reasonable interpretation in light of and consistent with the written description.” See MPEP 2163(II)(1), citing In re Morris, 127 F.3d 1048, 1053-1054; 44 USPQ2d 1023, 1027 (Fed. Cir. 1997).  In view of this rule, Claim 7 and 8 are drawn to treatment of a broad range of diseases/disorders and injuries. Importantly, “proliferative diseases” includes cancer [0048] and “autoimmune disorders” includes MS and IBS [0048]. Therefore, the broadest reasonable interpretation of claims 8 and 11 include rescue of cancer, MS, IBS etc. 

(3) The state of the prior art and (5) The predictability or unpredictability of the art
The instant application is enabling for mobilization of stem cells and for treatment of liver damage, reduction in TNF-α and improvement of glucose tolerance with soluble p-selectin. However, the diseases/disorder/injuries of claims 8 and 11 are diverse diseases/disorders with different etiologies and pathologies. 
While the state of the art is relatively high with regard to the treatment of specific cancer types, the state of the art with regard to treating all cancer is non-existent. Importantly, the prior art is silent regarding treatment of all types of cancer with a single agent or combination of agent. There is no known anticancer agent that is effective against all cancer cell types and other diseases/conditions listed in the claims. 
The cancer treatment art involves a very high level of unpredictability.  While the state of the art is relatively high with regard to the treatment of specific cancers with specific agents, it has long been underdeveloped with regard to the treatment of cancers broadly.  The lack of significant guidance from the present specification or prior art with regard to the actual treatment of all cancer,  with the claimed active agent makes practicing the claimed invention unpredictable. Thus, the specification or the art does not provide enablement for treatment of all “proliferative disorders”.
With respect to “autoimmune disorders”, The Merck Manual (https://www.merckmanuals.com/professional/gastrointestinal-disorders/irritable-bowel-syndrome-ibs/irritable-bowel-syndrome-ibs accessed 11/17/22) teaches that treatment of IBS includes support and understanding, normal diet, increased fiber intake and drug therapy directed at dominant symptoms. There was no teaching or suggestion in the art that sP-sel administration could treat IBS. Importantly, autoimmune disorders include MS,IBS, Celiac, Hashimotos disease among others. A search of the art did not uncover a single agent that was able to treat all autoimmune diseases. 
It is noted that pharmaceutical and biological art is generally unpredictable, requiring each embodiment to be individually assessed for physiological activity.  Importantly, it is known in the art that there is not a clear understanding of the origins and pathophysiology of many disease and conditions. Given this fact, historically the development of new drugs has been difficult and time-consuming.  Adding to the unpredictability is that many treatment options may show promise in animal models, but may fail to show therapeutic improvement in clinical trials.  There is no absolute predictability, even in view of the high level of skill in the art.
Thus, for the treatment of the diseases/disorders/injuries of claims 8 and 11, the possibilities are vast. Each disease/disorder manifests differently, and it would be highly unpredictable and require undue experimentation given the art and the breadth of the claims to determine if a single agent (sP-sel) is able to treat diseases/disorder/injuries claimed. 

(4) The relative skill of those in the art

MPEP 2141.03 states (in part)” A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 127 S.Ct. 1727, 167 LEd2d 705, 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”  Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. At 1396, 82 USPQ2d at 1396. The “hypothetical person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988) (disagreeing with the examiner’s definition of one of ordinary skill in the art (i.e. a doctorate level engineer or scientist working at least 40 hours per week in semiconductor research or development), and finding that the hypothetical person is not definable by way of credentials, and that the evidence in the application did not support the conclusion that such a person would require a doctorate or equivalent knowledge in science or engineering).  In the instant case, the skill in the art high with respect to physicians and scientists. The level of skill in the art (physicians and scientists) would be high.


(6) The amount of direction or guidance presented (by the inventor) and (7) The presence or absence of working examples
The applicant provided sufficient guidance or direction regarding for treatment of liver damage, reduction in TNF-α and improvement of glucose tolerance with soluble p-selectin for treatment of liver damage, reduction in TNF-α and improvement of glucose tolerance with soluble p-selectin.  
In contrast, the applicant provides little in way of direction or guidance regarding treating the proliferative diseases such as cancer and autoimmune diseases such as IBS or MS. There was no disclosure of treatment of rescue of tissue injuries, immunodeficiency diseases, genetic disorders, degenerative disorders and metabolic disorders. 
 (8) The quantity of experimentation necessary (to make and/or use the invention)
Owing to the factors listed above, especially in points 6 and 7, the amount of experimentation needed will be extensive in view of the lack of guidance by the inventor. 
MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is clearly justified here. The instant breadth of the claims broader than the disclosure and the specification, prior art or instant disclosure does not provide support for the claims.
In conclusion, the instant application is enabled for treatment of liver damage, reduction in TNF-α and improvement of glucose tolerance with soluble p-selectin, but is not enabled for ameliorating all tissue or organ damage, increase repair, reduce inflammation, rescue tissue injuries, proliferative disorders…immunodeficiency syndromes, genetic disorders, degenerative disorders, autoimmune disorders and/or metabolic disorders.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is rejected because the ranges are unclear. It is not clear what 10-5 µg is. Furthermore, the limitation “about” is unclear. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. One of ordinary would not be apprised of how much a the range can vary and still meet the limitation of “about”. 
 Claim 7 is rejected because it is unclear if claim 7 occurs as a result of administering sP-sel (i.e. administering sP-sel results in PselMSC’s) OR if sP-sel is in the form of PselMSC’s OR if sP-sel is administered in conjunction with MSC’s. For purposes of examination, the Examiner is interpreting the claim as administering sP-sel results in PselMSC’s. 
Claim 8 is indefinite because “increase repair” is unclear. It is unclear what is being repaired. It impossible to determine the metes and bounds of the claim. 
Claim 13 is indefinite because the limitation “wherein the sP-sel further conjugates on a vesicle and a liposome” is unclear. It is unclear if the limitation intends to claim a conjugate of sP-sel and a liposome or a vesicle OR a conjugate of sP-sel and a liposome and vesicle (i.e. the conjugate comprises sP-sel and liposome and a vesicle) OR if the conjugate forms from administration of sP-sel. The limitation “wherein the sP-sel conjugates on a vesicle and liposome” suggests that the conjugate forms from administering the sP-sel. For purposes of examination, the Examiner is interpreting that the conjugate forms from administering the sP-sel. 
Claims 9-11 are rejected for depending on the rejected claims. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7-13 are rejected under 35 U.S.C. 102(b) as being anticipated by Kapupara et al. (“Soluble P-selectin promotes retinal ganglion cell survival through activation of Nrf2 signaling after ischemia injury” Cell Death and Disease, (2017) 8, e3172). 
Kapupara et al. teach IV administration of soluble P-selectin fused to FC region of IgG (P-sel-IgG) (p. 8, top of 2nd col.). Kapurpara et al. teach that administration of P-sel-IgG reduced optic nerve edema and stabilized the blood optic nerve barrier, increased retinal ganglion cell survival rate, reduced RGC apoptosis, preserved visual function, maintained retinal nerve fiver layer thickness and reduced macrophage infiltration in optic nerve tissue (Abstract). The instant specification defines “subject” to include a mammal (i.e. murines) [0031].  With respect to the limitation “a method for mobilizing circulating stem cell in a subject, comprising administering to the subject an effective amount of sP-sel to mobilize the stem cells”, administering the sP-sel conjugate of Kapupara et al. would inherently have all of the activities and properties of the composition of claim 1.  The MPEP § 2112 states: “Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference ‘[t]he PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same…[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzqerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433- 34 (CCPA 1977)).”  In other words, Kapupara et al. teach administering the same composition (sP-sel) to the same patient population (a subject), therefore stem cells would inherently be mobilized. Moreover, MPEP 2112.01 states: “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 
With respect to claims 2-3, as indicated above, Kapupara et al. teach administering the same composition (sP-sel) to the same patient population (a subject), therefore the composition would inherently interfere with the interactions between stem cells and niches (claim 2), wherein the stem cells are hematopoietic cells, progenitor cells or bone marrow stem cells (claim 3). 
With respect to claim 4, Kapupara et al. teach a conjugate of sP-sel and IgG, meeting the limitation of “ second agent concurrently. 
With respect to claims 7-11 and 13, as indicated above, administration of the same composition (sP-sel) to the same patient population (a subject) would inherently result in sP-sel circulating stem cells that produce PselMSC-EVs (claim 7), ameliorate tissue and organ damage.. (claim 8), wherein the damage is liver damage (claim 9), wherein the PselMSCs repopulate the bone marrow or hematopoietic stem cell population (claim 10), wherein the PselMSCs and the PselMSCs EVs rescue tissue injuries… (claim 11) and conjugate on a vesicle and liposome (claim 13).
With respect to claim 12, Kapupara et al. teach recombinant sP-sel.


Claims 1-4 and 7-13 are rejected under 35 U.S.C. 102(b) as being anticipated by Chang et al. (US 2005/0059582). 
Chang et al. teach administration of soluble P-selectin in treating systemic hemorrhagic conditions, stabilizing blood pressure and protecting hypoxic/ischemic tissues (Abstract and claim 1).  With respect to the limitation “a method for mobilizing circulating stem cell in a subject, comprising administering to the subject an effective amount of sP-sel to mobilize the stem cells”, administering the sP-sel conjugate of Chang et al. would inherently have all of the activities and properties of the composition of claim 1.  The MPEP § 2112 states: “Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference ‘[t]he PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same…[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzqerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433- 34 (CCPA 1977)).”  In other words, Chang et al. teach administering the same composition (sP-sel) to the same patient population (a subject), therefore stem cells would inherently be mobilized. Moreover, MPEP 2112.01 states: “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 
With respect to claims 2-3, as indicated above, Chang et al. teach administering the same composition (sP-sel) to the same patient population (a subject), therefore the composition would inherently interfere with the interactions between stem cells and niches (claim 2), wherein the stem cells are hematopoietic cells, progenitor cells or bone marrow stem cells (claim 3). 
With respect to claim 4, Chang et al. teach a conjugate of sP-sel and Ig, meeting the limitation of “ second agent concurrently. 
With respect to claims 7-11 and 13, as indicated above, administration of the same composition (sP-sel) to the same patient population (a subject) would inherently result in sP-sel circulating stem cells that produce PselMSC-EVs (claim 7), ameliorate tissue and organ damage.. (claim 8), wherein the damage is liver damage (claim 9), wherein the PselMSCs repopulate the bone marrow or hematopoietic stem cell population (claim 10), wherein the PselMSCs and the PselMSCs EVs rescue tissue injuries… (claim 11) and conjugate on a vesicle and liposome (claim 13).
With respect to claim 12, Chang et al. teach recombinant sP-sel [0039].



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kapupara et al. (“Soluble P-selectin promotes retinal ganglion cell survival through activation of Nrf2 signaling after ischemia injury” Cell Death and Disease, (2017) 8, e3172). 
The teachings of Kapupara et al. are presented above. The reference does not teach the claimed range of sP-sel. However, the reference is suggestive of the limitation. 
The concentration of the active agent in a composition is a result-effective variable and the determination of the optimum or workable ranges of said variable maybe characterized by routine experimentation (Please see MPEP 2144 II-Optimization of Ranges). In the instant case, Kapupara et al. teach 1 µg/µl, wherein the animal were treated with 4 or 2 µg of P-sel. It would have been obvious and routine experimentation to a person of ordinary skill in the art with a reasonable expectation of success to optimize the concentration to arrive at the dose ranges of claim 6.


Claims 1-5 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kapupara et al. (“Soluble P-selectin promotes retinal ganglion cell survival through activation of Nrf2 signaling after ischemia injury” Cell Death and Disease, (2017) 8, e3172) in view of Shima et al. (“Neuroprotective effects of Granulocyte Colony Stimulating Factor on Ischemia-Reperfusion Injury of the Retina” Ophthalmic Res 2012;48:199-207). 
The teachings of Kapupara et al. are presented above in detail. The reference does not teach the sP-sel in combination with G-CSF, however the teachings of Shima et al. cure this deficiency.
Shima et al. teach administration of G-CSF for treatment of Ischemia Reperfusion injury of the retina (Abstract). Shima et al. disclose reduced cell loss in the ganglion layer, better preserved retinal thickness ratios, and few apoptotic cells in the I/R model treated with G-CSF (Abstract, Figures).  Shima et al. teach that systemic injection of G-CSF was protected retinal ganglion cells and inner retinal layers from I/R injury (Abstract).
It would have been obvious to a person of ordinary skill in the art to administer sP-sel in combination with G-CSF for treatment of ischemia in the retina. MPEP 2144.06 states: “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In the instant case, Kapupara et al. teach administration of sP-sel for treatment of ischemic injury of the retina and Shima et al. teach administration of G-CSF for treatment of ischemic injury of the retina, therefore the prior art teaches the compositions useful for the same purpose. A reasonable expectation of success is expected given that each component were successful in reducing ischemic injury in the retina. 
Conclusion
No claims are allowed. 




	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARA L MARTINEZ/Examiner, Art Unit 1654